UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-6903


ALBERT D. PAGE,

                   Plaintiff - Appellant,

             v.

A. J. PADULA, Warden; ROBERT WARD, Directional Divisional
Operations;   JOHN   BROOKS,   Associate   Warden; JENNIFER
LIVINGSTON, Correctional Officer; JON OZMINT, Director; RON
CRIBB, Captain; GENNA CAIN, Officer; MS. SIMON, mailroom
personnel at Lee Correctional Institution,

                   Defendants – Appellees,

             and

MS.   WHITNEY,      mailroom    personnel     at   Lee   Correctional
Institution,

                   Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Bristow Marchant, Magistrate
Judge. (9:08-cv-01660-HFF-BM)


Submitted:    November 19, 2009               Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Albert D. Page, Appellant Pro Se. Andrew Lindemann, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Albert D. Page seeks to appeal the district court’s

order denying his motion for reconsideration of the district

court’s order denying, inter alia, Page’s motions for orders

granting him leave to depose correctional officers and prison

inmates   and   compelling   the   production   of   various   documents.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).             The order

Page seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.        Accordingly, we dismiss the

appeal for lack of jurisdiction.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               DISMISSED




                                    3